               Case 4:19-cr-00172-RGE-HCA
                         E]dribit T Screenshct 2021-08-21 atDocument
                                                            08-30-19 Fami ly176-16       Filed 08/26/21
                                                                             Court Case lnformaton                Page order.prng
                                                                                                   -Case History Prctestive 1 of 1
£#b,.fT
     Family Court Case Information - Case History

- i=,i,i±:I.i ,-,
   Case Numbell.      FN2008J303311                                                      Judge:        Cc>mo, Greg




https://drive.g qule|Wdr!veffolders/|teensosvtokee,our,Eir.nhNrn+nn


                                                                                                                                     im
